Citation Nr: 0944149	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 789	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 
1969.  He served in Vietnam from August 1968 to August 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2007 rating action that denied service 
connection for PTSD.

In April 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in service in Vietnam.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  Any diagnosis of PTSD is not supported by a verified 
stressor.

  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

May and August 2007 pre-rating RO letters informed the 
Veteran of the VA's responsibilities to notify and assist him 
in his claim, and of what was needed to establish entitlement 
to service connection for PTSD.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the May 2007 RO letter provided notice that the 
VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and what evidence it would make reasonable efforts 
to obtain.  The Board thus finds that the 2007 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were furnished 
to the Veteran prior to the November 2007 rating action on 
appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the Board finds that the appellant 
was notified of the degree of disability and the effective 
date information in the May 2007 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical, 
administrative, and personnel records and post-service VA 
medical records up to 2009.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration, inasmuch as the Veteran in May 
and August 2007, April 2008, and April 2009 furnished only 
nonspecific descriptions of his claimed inservice stressors 
in Vietnam which frustrate attempts to verify them.           

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the Veteran contends that he has PTSD as a 
result of having experienced stressful events in service, 
namely, hearing friendly heavy artillery fire on a regular 
basis; fear for his safety and anxiety about enemy snipers 
and mortar fire, and coming under enemy mortar and rocket 
fire while on guard duty in a tower; and coming under enemy 
small arms fire while guarding a bridge.  He asserts that his 
entire year of military service in Vietnam was one of 
stressful chaos.  He gave testimony to this effect at the 
April 2009 Board hearing.      

The evidence shows that the service medical records are 
negative for findings or diagnoses of any psychiatric 
disability.  The veteran was psychiatrically normal on August 
1969 separation examination.

Post service, the diagnostic impressions on June 2007 VA 
outpatient examination included substance-induced (alcohol 
and cocaine) mood disorder, a possible depressive disorder, a 
history of PTSD, and rule-out bipolar disorder.  The Veteran 
gave a history of nonspecific inservice traumatic events, 
describing his military camp coming under mortar fire and 
having to run into a bunker.

Testing on September 2007 VA neuropsychological assessment 
showed severe psychiatric distress and ample symptoms of 
PTSD, and the examiner concluded that previous diagnoses of 
polysubstance dependence and PTSD were appropriate.

After March 2009 examination in the VA outpatient mental 
hygiene clinic, the diagnostic impressions were PTSD, 
generalized anxiety disorder, history of panic disorder with 
agoraphobia, and depression.

The Board notes that the available medical evidence shows 
findings including PTSD that are only based on the veteran's 
history of reported inservice stressors.  However, that 
history is not a reliable indicator of the actual occurrence 
of any such claimed stressful events in service, inasmuch as 
such assertions are unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the VA is 
not required to accept doctors' opinions that are based upon 
an appellant's recitation of medical history); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

What this case lacks is credible supporting evidence that any 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  Other 
service personnel and administrative records indicate that 
his primary duties were as an electrician during his military 
service, which included verified service in Vietnam from 
August 1968 to August 1969.
 
No other available evidence or records otherwise corroborate 
the occurrence of the veteran's claimed inservice stressful 
experiences.  As noted above, the Veteran has not provided 
sufficient information for the VA to further attempt to 
independently corroborate any such experiences.  In a 
November 2007 formal finding, with which the Board concurs, 
the RO determined that the information required to 
corroborate the stressful events described by the Veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center, and/or insufficient to allow for 
meaningful research of National Archives and Records 
Administration records, and that all efforts to obtain the 
needed information had been exhausted, and further attempts 
would be futile.   

Thus, the Board finds that the post-service findings of PTSD 
in 2007 and 2009 on the basis of the veteran's unverified 
inservice stressors are not persuasive medical evidence that 
any PTSD is related to his military service, to include any 
claimed stressor therein.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate psychiatric training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether he has PTSD that is a 
result of any alleged inservice stressor.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).     

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


